Citation Nr: 0914201	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
traumatic residuals of a right ankle fracture.  

2.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.  

3.  Entitlement to an initial compensable evaluation for 
right third finger fracture.  

4.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

5.  Entitlement to an initial compensable evaluation for anal 
fissure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection and 
assigned evaluations for the following disabilities:  
traumatic residuals of a right ankle fracture, 0 percent; 
bilateral plantar fasciitis, 0 percent; anal fissure, 0 
percent; right third finger fracture, 0 percent; and left ear 
hearing loss, 0 percent.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2006, the 
Veteran indicated that he wanted to have a Board hearing at 
the RO.  The Veteran was scheduled for a travel board hearing 
to be held at the RO on December 12, 2008.  In December 2008, 
the RO received a letter from the Veteran's representative 
stating that the Veteran wished to cancel his December 2008 
hearing.  Thus, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2008).  

The issues of entitlement to increased ratings for traumatic 
residuals of a right ankle fracture, bilateral plantar 
fasciitis, and right third finger fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  A claim for service connection for anal fissure was 
received by VA in March 2005.  

3.  In the December 2005 rating decision, the RO granted 
service connection for anal fissure and assigned a 0 percent 
evaluation, effective September 1, 2005.  

4.  The Veteran submitted a notice of disagreement (NOD) in 
January 2006, which included disagreement with the 0 percent 
rating for his service-connected anal fissure.  

5.  Service connection for anal fissure was severed effective 
October 31, 2006, in an August 2006 rating decision.  

6.  The Veteran's service-connected left ear hearing loss is 
manifested by no more than level I hearing.  


CONCLUSIONS OF LAW

1.  The Veteran is not eligible for a retroactive increase in 
benefits because basic entitlement to service connection for 
anal fissure has been severed.  38 U.S.C.A. § 5112 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400(o)(1) (2008).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Anal Fissure

Review of the evidence of record reveals that the Veteran 
filed a claim for service connection for anal fissure in 
March 2005.  In the December 2005 rating decision, the RO 
granted service connection for the Veteran's anal fissure and 
assigned a noncompensable evaluation effective September 1, 
2005.  In the decision, the RO noted that service treatment 
records reveal a history of intermittent rectal bleeding, and 
a polyp was removed during a colonoscopy in November 2003.  
Although the Veteran's pre-discharge examination was normal, 
he reported two occasions of bright red rectal bleeding 
accompanied by painful defecation.  The RO resolved 
reasonable doubt in his favor and granted service connection 
for anal fissure.  In January 2006, the Veteran submitted his 
NOD contending that his service-connected anal fissure 
warrants a higher rating.  A statement of the case (SOC) was 
sent to the Veteran in February 2006, and the Veteran 
perfected his appeal in March 2006.  

Subsequently thereafter, in a May 2006 rating decision, the 
RO proposed to sever service connection for anal fissure.  
The RO concluded that the prior determination granting 
service connection was clear and unmistakable error because 
the evidence of record shows an acute and transitory disorder 
without evidence of a current disability.  In the August 2006 
rating decision, the RO severed service connection for anal 
fissure effective October 31, 2006.  

In this case, the Veteran was provided notice of the 
severance action and of his appellate rights, but did not 
appeal the severance of service connection as of the date of 
this decision.  As no appeal of the August 2006 rating 
decision has been submitted, this severance matter is not 
before the Board.  Instead, the only matter over which the 
Board potentially has jurisdiction is whether an increased 
rating is warranted for anal fissure.  This is because the 
Veteran's January 2006 NOD seeking a higher initial 
evaluation was submitted in response to the December 2005 
rating decision.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  The law here is clearly dispositive as 
it prohibits a retroactive increase or additional benefits 
once basic entitlement has been terminated.  
On these facts, there is no legal basis for award of the 
benefits sought; hence, the law, and not the facts, is 
dispositive of this claim.  Inasmuch as service connection 
for the underlying disability as been terminated, the claim 
for an increased initial rating lacks legal merit.  

In short, as of October 31, 2006, the Veteran is no longer 
service-connected for the disability for which he is 
requesting an increase.  Accordingly, the Board finds that 
the Veteran lacks entitlement under the law for the claim for 
retroactive increase, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

B.  Left Ear Hearing Loss

The Veteran contends that a compensable evaluation is 
warranted for his left ear hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's left ear hearing loss is currently evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6100.  The Ratings Schedule, under Diagnostic Code 6100, 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I though XI) for hearing 
impairment, established by a state licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2008).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2008), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In April 2005, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed during the 
evaluation showed the following pertinent puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
30
30
35

Average puretone thresholds was 27.5 decibels and speech 
recognition was 100 percent at 54 decibels.  The audiologist 
noted that the Veteran showed mild sensorineural hearing loss 
at 2000 to 6000 Hertz for the left ear.  He was diagnosed 
with mild, high frequency sensorineural hearing loss in the 
left ear.  

In August 2008, the Veteran underwent a second VA 
audiological evaluation.  He reported increased difficulty 
understanding conversation and television.  Audiological 
testing performed during the evaluation showed the following 
pertinent puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
30
30
30

Average puretone thresholds was 26.25 decibels in the left 
ear.  Speech recognition scores was 98 percent at 55 
decibels.  The audiologist concluded that the Veteran 
exhibited normal hearing sloping to a mild sensorineural 
hearing loss for the left ear.  She also noted that compared 
with the audiometric results obtained in April 2005, the 
Veteran's hearing loss has "remained essentially 
unchanged."  

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for the Veteran's service-connected 
left ear hearing loss.  The Board notes that since service 
connection is in effect for only one ear, the nonservice-
connected ear will be assigned a Roman Numeral I.  38 C.F.R. 
§ 4.85(f).  

Thus, based upon the two VA audiological evaluations, from 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived 
for both the right ear and the left ear.  Thus, neither is 
the "better ear."  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I.  The intersection point for these categories under 
Table VII shows that the Veteran's service-connected left ear 
hearing loss does not exceed the levels contemplated for the 
currently assigned noncompensable schedular rating.  
Additionally, the August 2008 VA examiner reported that the 
Veteran's left hearing loss has remained unchanged since the 
April 2005 VA examination.  Therefore, the Board finds that 
the criteria for a compensable evaluation have not been met.  

In addition, the provisions of 38 C.F.R. § 4.86(a) 
(Exceptional patterns of hearing impairment) do not apply to 
the Veteran's situation as the audiometric results from the 
two audiological evaluations did not show pure tone 
thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for both ears.  The provisions of 38 
C.F.R. § 4.86(b) are also not applicable as neither ear is 
shown to manifest 30 decibels or less at 1000 Hz, or 70 
decibels or more at 2000 Hz.  

The Board notes that the Veteran submitted a January 2008 
private audiological evaluation; however, it has not been 
accorded probative value for several reasons.  One, the 
actual puretone thresholds were not written out, and only the 
average puretone thresholds were recorded.  Second, there is 
no indication that the audiological evaluation was conducted 
in accordance with the Maryland CNC Test, which is a 
requirement for hearing testing for VA purposes.  38 C.F.R. § 
4.85(a).  The Board finds that the private audiological 
evaluation to be less probative than the VA examinations 
discussed above.

There is no contrary evidence of record suggesting that the 
Veteran's puretone threshold for the left ear meets the 
criteria for a higher rating, and, the Veteran has not 
submitted any additional treatment records reflecting his 
left ear hearing loss.  Thus, the Board finds that the 
criteria for an initial compensable evaluation have not been 
met.  

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the service-
connected left ear hearing loss presented or presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  The noncompensable rating currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher evaluation is not 
warranted.  Although the Veteran's left ear hearing loss may 
be "getting worse," it has not yet risen to a level severe 
enough to warrant a compensable rating based on the 
application of the audiometric findings to the regulatory 
framework.  

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as noncompensably disabling.  

The Board is aware of the Veteran's complaints about not 
being able to hear well; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against a compensable 
evaluation for the Veteran's left ear hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The claim for an increased rating arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for anal fissure.  In this case, the 
Veteran was provided a VCAA letter in March 2005 which 
informed him of the evidence necessary to substantiate a 
claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from July 
2008 to September 2008, and private treatment records dated 
January 2008.  The Veteran was also provided a VA examination 
in connection with his claim.  

The Board notes that the representative stated in the March 
2009 Appellant's brief that the August 2008 VA examiner did 
not have access to the Veteran's claims file when conducting 
the audiological evaluation for his service-connected left 
ear hearing loss.  There is no indication that the August 
2008 audiological evaluation results produced test results 
which were invalid.  The clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for the Veteran's left ear hearing loss 
disability.  Although the August 2008 VA examiner did not 
have access to the claims file, she did in fact obtain the 
April 2005 VA audiological examination results and reviewed 
the report in conjunction with the August 2008 VA 
examination.  The Board acknowledges the representative's 
assertion, but finds that a remand is not warranted to 
provide the Veteran an additional VA examination based upon a 
review of the claims file because the August 2008 VA 
examination provided the necessary findings to determine the 
current severity of the Veteran's left ear hearing loss.  

Finally, with regard to the issue of entitlement to an 
increased evaluation for anal fissure, as discussed above, 
the Board finds that this claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, (1994); 38 
C.F.R. § 3.400(o)(1) (2007).  In a case such as this, where 
the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).  Accordingly, the Board has decided this issue on the 
current record without any further consideration of the VCAA, 
and has denied the claim solely because of a lack of 
entitlement under the law.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable evaluation for anal 
fissure is denied.  

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims for increased ratings for his service-
connected traumatic residuals of a right ankle fracture, 
bilateral plantar fasciitis, and right third finger fracture.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected residuals of 
a right ankle fracture, bilateral plantar fasciitis, and 
right third finger fracture was in May 2005.  The record 
reflects that the Veteran has not been afforded a more recent 
VA examination to assess the current severity of his current 
disabilities.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the nature and severity of his service-
connected traumatic residuals of a right 
ankle fracture, bilateral plantar 
fasciitis, and right third finger 
fracture.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  

(a).  Specifically, with regard to the 
Veteran's right ankle fracture, the 
examiner should report the Veteran's 
range of motion findings and address the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the back 
caused by any of the following:  (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the ankle during 
flare-ups or when repeatedly used.  The 
examiner should also indicate whether 
there is any ankylosis of the ankle, and 
if so, to what degree.  All foot and 
ankle impairment should be fully 
described.  

(b).  With regard to the Veteran's 
bilateral plantar fasciitis, the examiner 
should set forth whether the disability 
is productive of moderate impairment with 
the weight-bearing line over or medial to 
the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation 
and use of the feet; severe impairment 
with objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indications of swelling on use, and 
characteristic callosities; or pronounced 
impairment manifested by marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendon Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5276.

Or, whether the Veteran's foot injuries 
are generally characterized as moderate; 
moderately severe; or severe.  

The examiner should note the Veteran's 
range of motion findings and note any 
pain, pain on use, weakness, 
incoordination, or excess fatigability.  
If feasible the examiner should portray 
any additional functional limitation of 
the feet due to these factors in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated and 
discussed in the examination report.  If 
the Veteran does not have pain or any of 
the other factors, that fact should be 
noted as well.  

(c).  With regard to the Veteran's right 
third finger fracture, the examination 
report should include the measurement, in 
inches or centimeters, of the gap between 
the tip of the right third finger and the 
palm, with the finger flexed to the 
extent possible.  The report should also 
note evidence of any numbness, pain, 
weakness, sensitivity to touch, and 
functional impairment in that finger.  
The examiner is further requested to 
comment on the  presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, 
in the additional degrees of limitation 
of motion.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiners.  The examination reports 
should reflect that such review was 
accomplished.  A rationale for any 
conclusions reached should be provided.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


